           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHRISTIN A HALL, Individually
and on Behalf of All Others Similarly
Situated                                                      PLAINTIFF

v.                        No. 3:18-cv-235-DPM

INMATE SERVICES CORPORATION;
and RANDY CAGLE, JR.                                     DEFENDANTS

                                 ORDER
     1.   Christina Hall has moved to conditionally certify a FLSA
collective action against Inmate Services. She worked for the company,
based in West Memphis, for about five months in 2018 as an extradition
agent-helping move prisoners from point A to point B. During that
time, Hall says that Inmate Services didn't pay her and other
extradition agents overtime; it instead paid them a flat rate of $175 per
day. She seeks to proceed for a group of current and former employees
dating back to December 2015. There are between eighty and one
hundred potential group members. Inmate Services responds that Hall
hasn't made the modest factual showing that she's similarly situated to
other potential opt-in plaintiffs. Freeman v. Wal-Mart Stores, Inc., 256 F.
Supp. 2d 941, 944 (W.D. Ark. 2003). And Inmate Services has made an
early run at partial summary judgment based on what it actually paid
Hall and an exception to the FLSA' s overtime-pay provision.
     2. The Court agrees with Hall on certification: she's shown than

an affected group of similarly situated extradition agents exists.
Helmert v. Butterball, LLC, 2009 WL 5066759, at *2-3 (E.D. Ark. 15 Dec.

2009). Her burden is light. All extradition agents are hourly employees.
And though Hall's affidavit is thin, it adequately shows that a similarly
situated group exists; this company's day-rate applied to all extradition
agents. Fezard v. United Cerebral Palsy of Central Arkansas, Inc., 2013 WL
12304825, at *2 (E.D. Ark. 19 Aug. 2013).          The Court therefore
conditionally certifies the following group:
     All persons who worked as extradition agents for Inmate
     Services Corporation since 5 December 2015.

     3.   Notice to group members by U.S. mail or email (at group
counsel's election) is fine. And counsel may send one follow-up by
postcard. Do not enclose the pleadings. Inmate Services must provide
all the contact information by 22 May 2019. All of Inmate Services'
other objections to the draft notice-related papers, and the methods of
notice, are overruled. The opt-in period will close 6 September 2019.
     4.   Genuine issues of material fact prevent partial summary
judgment for the company.       Employers Mutual Casualty Company v.
Wendland & Utz, Ltd., 351 F.3d 890, 893 (8th Cir. 2003).       There are
conflicting affidavits about how much Hall was paid for the time she
worked. Ng 17-1 at 1-2; Ng 22-1 at 3. There are also disputed facts on
the company's FLSA defense.        The Motor Carrier Act Exemption

                                   -2-
doesn't require an employer to pay overtime. 29 U.S.C. § 213(b)(1). But
a small-vehicle exception requires an employer to pay overtime if its
employees operate vehicles that weigh 10,000 pounds or less. Wilkinson
v . High Plains Inc., 297 F. Supp. 3d 988, 993-94 (D.N.D. 2018). That
exception doesn't apply, though, if the small vehicles are used to
transport more than eight passengers, including the driver. LaCurtis v.
Express Medical Transporters, Inc., 856 F.3d 571, 575 (8th Cir. 2017). The
dueling affidavits between Hall and Inmate Services' president tell
different stories about the company's vehicle fleet and how many
people the vehicles could accommodate. Ng 17-1 at 2; Ng 22-1 at 2-3.
The company's motion on these points fails at this time; the material
facts may be clarified in discovery.
                              *        *     *
     Hall's motion to certify, Ng 6, is granted as modified. Inmate
Services' motion for partial summary judgment, Ng 16, is denied
without prejudice.
     So Ordered.


                                           D.P.MarshallJI
                                           United States District Judge




                                   -3-
